United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Monroe, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1102
Issued: September 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 19, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ July 14, 2006 and February 8, 2007 merit decisions concerning his
entitlement to a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than
a three percent permanent impairment of his right foot, for which he received a schedule award.
FACTUAL HISTORY
On November 22, 2005 appellant, then a 55-year-old letter carrier, filed an occupational
disease claim alleging that the walking he performed while delivering and sorting mail, including
walking on ramps, aggravated the bunion on his right foot. He stopped work on July 18, 2005.
On June 15, 2005 Dr. David Gardner, an attending podiatrist, diagnosed bunion
deformity of the right great toe and hallux valgus and metatarsus primus varus of the right foot.

He indicated that appellant had prominence at the medial aspect of the first metatarsal head and
abduction of the hallux towards the second digit. The Office accepted that appellant sustained an
aggravation of a right bunion and paid compensation for periods of disability. On July 21, 2005
he underwent bunion surgery, which was authorized by the Office.
On February 21, 2006 appellant filed a claim for a schedule award due to his accepted
injury. In an undated report received by the Office on May 11, 2006, Dr. Gardner determined
that appellant reached maximum medical improvement on May 4, 2006 and concluded that he
had a one percent permanent impairment of his whole person based on limited right toe motion.
He indicated that extension of appellant’s first metatarsophalangeal joint was limited to 45 to 50
degrees while flexion of the joint was close to 0 degrees. Dr. Gardner stated that appellant
demonstrated mild tenderness with palpation of the plantar aspect of the first metatarsal head and
lesser metatarsals and that he reported that he had periodic pain in his foot while performing his
normal job duties. In reaching his impairment rating, Dr. Gardner made reference to Table 17-14
on page 537 of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (5th ed. 2001).1
On June 7, 2006 the Office district medical adviser reviewed the medical record,
including the reports of Dr. Gardner and determined that appellant had a three percent permanent
impairment of his right foot based on the limited motion of his right big toe.
By decision dated July 14, 2006, the Office granted appellant a schedule award for a
three percent permanent impairment of his right foot. The schedule award ran for 6.15 weeks
from May 4 to June 16, 2006.2 The award noted that appellant’s gross weekly pay rate was
$673.40 ($897.87 multiplied by the ¾ rate for claimants with dependents) and the total of the
award was $2,693.61.
Appellant requested a hearing before an Office hearing representative. At the
December 18, 2006 hearing, he asserted that the schedule award was not adequate to compensate
him for his years of foot pain. He indicated that he continued to receive disability compensation
for his accepted injury.3 On December 30, 2006 Dr. Gardner indicated that appellant was
“entitled to more than three percent disability” because he walked essentially all the time in his
job.

1

In an undated report received by the Office on April 6, 2006, Dr. Gardner indicated that appellant was close to
maximum medical improvement.
2

The schedule award indicated that it was being awarded for the right leg but the number of weeks of the award
shows that it was awarded for the right foot. Multiplying three percent times 205 weeks, the number of weeks for
total loss of the foot, equals 6.15 weeks, i.e., the number of weeks of compensation granted by the schedule award.
The number of weeks for total loss of the leg is 288. See 5 U.S.C. § 8107(2), (4).
3

In an August 2, 2006 letter, appellant asserted that multiplying 6.15 weeks times his gross weekly pay of
$673.40 equaled more than $2,693.61, the total schedule award compensation he received.

2

In a December 20, 2006 notice, the Office advised appellant of its preliminary
determination that he received a $16,161.00 overpayment of compensation due to receiving six
schedule award payments after the schedule award payment period had ended.4
In a decision dated and finalized February 8, 2007, the Office hearing representative
affirmed the Office’s July 14, 2006 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act5 and its
implementing regulation6 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.7
ANALYSIS
The Office accepted that appellant sustained an aggravation of a right bunion. By
decision dated July 14, 2006, the Office granted appellant a schedule award for a three percent
permanent impairment of his right foot.
On June 7, 2006 the district medical adviser reviewed the medical record, including the
reports of Dr. Gardner, an attending podiatrist, and properly determined that appellant had a
three percent permanent impairment of his right foot based on the limited motion of his right
great toe. The district medical adviser correctly applied Table 17-14 on page 537 of the A.M.A.,
Guides to find that the limited extension of the metatarsophalangeal joint of appellant’s right
great toe warranted such a rating.8
In an undated report received by the Office on May 11, 2006, Dr. Gardner concluded that
appellant had a one percent permanent impairment of his whole person based on limited right toe
motion. However, a schedule award is not payable under section 8107 of the Act for an
impairment of the whole person.9 On December 30, 2006 Dr. Gardner indicated that appellant
4

The Office also made a preliminary determination that appellant was at fault in the creation of the overpayment.
This overpayment issue is not currently before the Board as the record does not contain a final decision of the Office
concerning this matter. See 20 C.F.R. § 501.2(c).
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404 (1999).

7

Id.

8

A.M.A., Guides 537, Table 17-14.

9

See Gordon G. McNeill, 42 ECAB 140, 145 (1990).

3

was “entitled to more than three percent disability” because he walked essentially all the time in
his job, but he did not provide a new impairment rating under the standards of the A.M.A.,
Guides. As the report of the district medical adviser provided the only evaluation which
conformed with the A.M.A., Guides, it constitutes the weight of the medical evidence.10
For these reasons, appellant did not meet his burden of proof to establish that he has more
than a three percent permanent impairment of his right foot, for which he received a schedule
award. However, the Board notes that it appears that the total amount of schedule award
compensation that appellant received is incorrect.
Appellant received $2,693.61 in
compensation, but multiplying his gross weekly pay ($673.40) times the 6.15 weeks of the award
yields the figure $4,141.41.11
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he has
more than a three percent permanent impairment of his right foot, for which he received a
schedule award. The Board further finds that the total amount of appellant’s schedule award
appears to be $4,141.41 rather than $2,693.61.

10

See Bobby L. Jackson, 40 ECAB 593, 601 (1989).

11

The Board notes that the figure $2,693.61 appears to have been derived by multiplying $673.40 times four.

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
February 8, 2007 and July 14, 2006 decisions are affirmed, as modified, to reflect that appellant
has not shown that he has more than a three percent impairment of his right foot.
Issued: September 6, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’' Compensation Appeals Board

5

